Per Curiam,
The appellee, as the widow of Daniel J. Tressler, after having filed her election to take against his will, presented two petitions to the court below. The one was for a citation to the executor to file an inventory and the other was for a citation directed to all parties interested in the real estate of the deceased to show cause why an inquest in partition should not be awarded for the pur*282pose of fixing and setting out petitioner’s dower. On each of these petitions a rule issued to show cause why its prayer should not be granted. An answer was made to each rule, averring that, for ten years before the death of the decedent, he and the appellee had lived apart under articles of separation, by the terms of which she had relinquished all interest in his estate. Upon hearing on the petitions, answers and testimony taken, each rule was subsequently made absolute, and on one appeal the appellant seeks to have reviewed what was done by the court below in two separate and independent proceedings. As his appeal must be quashed, we need not further consider this. Neither a citation to file an inventory nor an order of inquest in partition is a final decree from which an appeal lies: Allen’s Est., 20 Pa. Superior Ct. 32; Palethorp’s Est., 160 Pa. 316; Christy’s App., 110 Pa. 538; Wistar’s App., 115 Pa. 241.
Appeal quashed.